— Ap*1036peal from a judgment of the Supreme Court in favor of plaintiff, entered January 5, 1973 in Albany County, upon a verdict rendered at a Trial Term. We reversed the judgment, on the law, and dismissed the complaint (44 AD2d 864). The Court of Appeals has reversed the order entered on our decision and remitted the case to us for a review of the facts (37 NY2d 162). The sole factual issue raised by appellant upon this appeal was the contention that the proof failed to establish a basis for liability. The plaintiff testified that her shoe became wedged in a crevice between the sidewalk and a curb. There was also expert testimony that the slope of the curb downward toward the road was of an unusual degree. Such a condition is prima facie evidence of negligence and sufficient to sustain a jury finding of a dangerous defect or condition. (See Foster v City of New York, 6 NY2d 852, 853; Styler v City of New York, 303 NY 843.) Judgment affirmed, with costs. Herlihy, P. J., Greenblott, Sweeney and Kane, JJ., concur; Reynolds, J., dissents and votes to reverse in the following memorandum.'